Opinion issued January 22, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01042-CV
____________

INTERNATIONAL BUSINESS MACHINES CORPORATION, Appellant

V.

ANDREW DAUGHERITY ON BEHALF OF HIMSELF AND ALL OTHERS
SIMILARLY SITUATED, Appellee




On Appeal from the 21st District Court
Burleson County, Texas
Trial Court Cause No. 23,162




MEMORANDUM OPINION
          Appellant has admitted there is no appealable order and requested this Court
to dismiss its appeal.  More than 10 days has elapsed, and no objection has been filed. 
No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.